PER CURIAM
Petitioner seeks review of an order of the Board of Parole and Post-Prison Supervision establishing conditions of parole, including declarations that petitioner is a high risk dangerous offender and a predatory sex offender. ORS 181.585 to ORS 181.589.
Petitioner’s arguments are resolved contrary to his position by our decisions in Schuch v. Board of Parole, 139 Or App 327, 912 P2d 403, rev den 324 Or 78 (1996), Gress v. Board of Parole, 143 Or App 7, 924 P2d 329, on recons 144 Or App 375, 927 P2d 138 (1996), and Coleman v. Board of Parole, 144 Or App 487, 927 P2d 622 (1996).
Affirmed.